Citation Nr: 0529871	
Decision Date: 11/08/05    Archive Date: 11/30/05

DOCKET NO.  00-18 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to a rating in excess of 10 percent for 
pleural thickening.


REPRESENTATION

Veteran represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. A. Saadat


INTRODUCTION

The veteran had active military service from September 1945 
to June 1949, and from April 1951 to July 1952.  

These matters come to the Board of Veterans' Appeals (Board) 
from a March 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in which the RO 
denied entitlement to service connection for hearing loss.  
In a February 2001 rating decision the RO denied an increased 
rating for pleural thickening.  The veteran perfected an 
appeal of those decisions.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claims and fulfilled the duty to assist him 
in developing that evidence.

2.  The preponderance of the evidence indicates that the 
veteran's hearing loss is not related to an in-service 
injury.  

3.  The veteran's pleural thickening is manifested by normal 
pulmonary functioning, without FEV-1 less than 70 percent 
predicted, FEV-1/FVC of less than 70 percent, DLCO (SB) less 
than 65 percent predicted, or FVC less than 74 percent 
predicted.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.385 (2005).

2.  The criteria for a rating in excess of 10 percent for 
pleural thickening are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.20, 4.97, Diagnostic 
Code 6833 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Development of the Claims

The Veterans Claims Assistance Act of 2000 (VCAA) redefined 
VA's duty to assist and provides an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159.  

A VCAA notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits and 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will obtain; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) instruct the claimant to provide any 
evidence in his possession that pertains to the claim.  
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).

Concerning the claim for service connection, the RO provided 
the veteran a VCAA notice in March 2001.  Concerning the 
claim for an increased rating, the RO provided him a VCAA 
notice in April 2003.  Both letters (respectively) advised 
him of the first, second and third elements required by 
Pelegrini.  He has never been explicitly asked to provide 
"any evidence in [his] possession that pertains" to his 
claims.  The letters of March 2001 and April 2003, however, 
informed him that additional information or evidence was 
needed to support his claims and asked him to send the 
information or evidence to the RO.  

In addition, in a March 2003 supplemental statement of the 
case (referencing the claim for service connection) and a 
June 2003 statement of the case (referencing the claim for 
increased rating), the RO provided him the complete text of 
38 C.F.R. § 3.159(b)(1), which includes the "any evidence in 
the claimant's possession" language.  Under these 
circumstances the Board is satisfied that the veteran has 
been adequately informed of the need to submit relevant 
evidence in his possession, and that any defect in the 
content of the notices is not prejudicial to him.

Although the proper VCAA notices were provided after the 
initial adjudications of his claims, the delay in issuing the 
notices was also not prejudicial.  Concerning the claim for 
service connection, the RO provided him a VCAA notice in 
March 2001 and readjudicated the claim in a July 2001 rating 
decision.  Concerning the claim for an increased rating, the 
RO provided him a VCAA notice in April 2003 and readjudicated 
the claim in a June 2003 statement of the case.  In 
readjudicating the claim the RO considered all the evidence 
of record and applied the benefit-of-the-doubt standard of 
proof.  In resolving his appeal the Board will also consider 
all the evidence now of record, and apply the same standard 
of proof.  The Board finds, therefore, that the delay in 
issuing the VCAA notice was not prejudicial to the veteran 
because it did not affect the essential fairness of the 
adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 103, 
120 (2005), motion for review en banc denied (May 27, 2005) 
(an error in the adjudicative process is not prejudicial 
unless it affects the essential fairness of the 
adjudication).  

As to the duty to assist, numerous VA and private outpatient 
records are in the file, as is the transcript of a March 2005 
Board hearing.  At this hearing, the veteran was provided an 
additional 60 days to submit private treatment records, which 
he did (along with written waiver of prior RO review) in 
April 2005.  He has not indicated that there are any 
outstanding records pertaining to his claims.  He underwent 
VA examinations in November 1999, August 2000, July 2001, and 
April 2003 (and the reports of these examinations have been 
obtained and reviewed).  The Board finds that VA has 
satisfied its duties to notify and assist in accordance with 
the VCAA, and that additional development efforts would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  



Service Connection for Hearing Loss 

Relevant Laws and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131.  Service 
connection may be granted for any disease or injury diagnosed 
after discharge, when all of the evidence establishes that 
the disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  "[W]hen audiometric test results at a veteran's 
separation from service do not meet the regulatory 
requirements for establishing a 'disability' at that time, he 
or she may nevertheless establish service connection for a 
current hearing disability by submitting evidence that the 
current disability is causally related to service."  See 
Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  The threshold 
for normal hearing is from zero to 20 decibels, and higher 
threshold levels indicate some degree of hearing loss.  Id. 
at 157.  

The determination of whether the veteran has a ratable 
hearing loss is governed by 38 C.F.R. § 3.385, which states 
that hearing loss shall be considered a disability when the 
threshold level in any of the frequencies 500, 1000, 2000, 
3000 and 4000 Hertz is 40 decibels or greater; or the 
thresholds for at least three of these frequencies are 
26 decibels or greater; or speech recognition scores are less 
than 94 percent.  38 C.F.R. § 3.385.

Where a veteran served for 90 days in active service, and an 
organic disease of the nervous system, including 
sensorineural hearing loss, develops to a degree of 
10 percent or more within one year from the date of 
separation from service, such disease may be service 
connected even though there is no evidence of such disease in 
service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of the in-service 
incurrence of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

The determination as to whether the requirements for 
entitlement are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 
Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  When there is an 
approximate balance of positive and negative evidence 
regarding a material issue, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001); 38 C.F.R. § 3.102.  If the Board determines 
that the preponderance of the evidence is against the claim, 
it has necessarily found that the evidence is not in 
approximate balance, and the benefit of the doubt rule is not 
applicable.  Ortiz, 274 F.3d at 1365.

Analysis

The veteran contends that his bilateral hearing loss resulted 
from noise exposure while serving as a machinist aboard 
several ships.  He claims that he worked without ear 
protection on refrigeration units and in engine rooms.  He 
has described the refrigeration jobs as "like working in a 
phone booth with a lawn mower going," and asserts that the 
engine room noise was even worse.  He claims that while 
serving on one ship (the USS General George M. Randall) he 
went to the sick bay for headaches and bilateral ear pressure 
and ringing, and was told to put cotton in his ears.  He 
claims that hearing loss continued on and off during both 
enlistments and ever since his last separation in 1952.  

The medical evidence shows that the veteran currently has a 
hearing loss disability as defined in 38 C.F.R. § 3.385.  He 
has also presented credible evidence of noise exposure in 
service.  His claim is, therefore, supported by medical 
evidence of a current diagnosis of disability and lay 
evidence of an in-service injury.  For the reasons that 
follow, however, the Board finds that the hearing loss is not 
related to the in-service injury.  Hickson, 12 Vet. 
App. at 253.

The service medical records do not document any complaints or 
clinical findings pertaining to hearing loss in service 
(including while serving aboard the USS General George M. 
Randall).  In fact, examinations conducted in September 1945, 
June 1949, April 1951, and July 1952 all revealed 15/15 
hearing based on the whispered voice test in both ears.  The 
evidence does not show that the veteran had a hearing loss 
that was manifest to a degree of 10 percent or more within a 
year of his separation from service to warrant service 
connection on a presumptive basis.  See 38 C.F.R. §§ 3.307, 
3.309.  There is no medical evidence of him having a hearing 
loss until November 1999, when a VA audiometric examination 
revealed a bilateral hearing loss as defined in 38 C.F.R. 
§ 3.385.

Service records confirm that the veteran was a machinist's 
mate during his first period of active duty (September 1945 
to June 1949) and a refrigeration mechanic's helper during 
his second period of active duty (April 1951 to July 1952).  
In an April 2005 report Mark Weinstein, M.D., noted that the 
veteran had worked as a machinist's mate for 5 1/2 years 
while in the Navy, working primarily in the engine room, and 
that he subsequently suffered from severe loss of hearing.  
Dr. Weinstein provided the opinion that the 5 1/2 years he 
spent in the Navy was the major contributory factor to his 
hearing impairment.  

That opinion was, however, based on the finding that the 
veteran had worked in an engine room for the 5 1/2 years, which 
(even according to his own statements) he did not.  A medical 
opinion that is based on an inaccurate factual premise has no 
probative value.  Reonal v. Brown, 5 Vet. App. 458, 461 
(1993).  Moreover, Dr. Weinstein did not provide any 
rationale or clinical findings to support his conclusion that 
the veteran's hearing loss (which was initially documented 
more than 40 years after his separation from service) is 
etiologically related to noise exposure during service.  See 
Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) (the 
failure of the physician to provide a basis for his/her 
opinion goes to the weight or credibility of the evidence).  
In addition, the evidence does not indicate that Dr. 
Weinstein has any special skill to render an opinion 
regarding the cause of hearing loss.  See Guerrieri v. Brown, 
4 Vet. App. 467, 470-71 (1993) ("The probative value of 
medical opinion evidence is based on the medical expert's 
personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion that the physician reaches.")  For these reasons 
Dr. Weinstein's opinion is of low probative value in 
determining whether the veteran's hearing loss is related to 
service.

The RO provided the veteran a VA otolaryngology examination 
in July 2001 for the expressed purpose of obtaining an 
opinion on whether his hearing loss was at least as likely as 
not related to noise exposure in service.  The VA 
otolaryngologist reviewed the evidence in the claims file and 
noted the finding of normal hearing on separation from 
service, the diagnosis of hearing loss in November 1999, and 
the veteran's report of noise exposure in service.  Based on 
review of the evidence the otolaryngologist provided the 
opinion that the veteran's current hearing loss is not 
secondary to noise exposure while in service.  Because this 
opinion was based on a review of the records and was rendered 
by an otolaryngologist, it is highly probative.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995) (an opinion that is based 
on review of the entire record is more probative than an 
opinion that is based on the veteran's reported history); 
Guerrieri, 4 Vet. App. at 470-71.

In April 2002 and January 2003 the veteran submitted Internet 
articles which discuss (in general terms) noise pollution as 
a possible cause of hearing loss.  Yet these submissions, 
which do not address the facts in this case with a sufficient 
degree of medical certainty or specificity, do not constitute 
competent medical evidence of causality.  See Sacks v. West, 
11 Vet. App. 314, 317 (1998).  

To the extent the veteran himself has contended that his 
hearing loss was caused by noise exposure in service, as a 
layman he has no competence to give an opinion on the 
etiology of a medical disorder.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Furthermore, his statements are not 
probative of continuing symptomatology since service because, 
although he reported a subjective sense of hearing loss, he 
is not competent to provide evidence of actually having had a 
hearing loss since service because such a finding requires 
medical knowledge.  For these reasons the Board finds that 
the criteria for a grant of service connection are not met, 
and that the preponderance of the evidence is against the 
claim of entitlement to service connection for hearing loss.

Increased Rating for Pleural Thickening

Relevant Laws and Regulations

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If an 
unlisted condition is encountered it is rated under a closely 
related disease or injury in which the functions affected, 
the anatomical localization, and the symptomatology are 
closely analogous.  38 C.F.R. § 4.20.  

With the assignment of the 10 percent rating in November 1998 
the RO evaluated the pulmonary disability under Diagnostic 
Code 6600 as chronic bronchitis.  That diagnostic code 
provides a 10 percent rating if the Forced Expiratory Volume 
in one second (FEV-1) is 71-80 predicted, or if the FEV-
1/Forced Vital Capacity (FVC) is 71-80 percent, or if the 
Diffusion Capacity of the Lung for Carbon Monoxide by the 
Single Breath Method (DLCO (SB)) is 66-80 predicted.  A 
30 percent rating applies for FEV-1 of 56-70 percent 
predicted, or FEV-1/FVC of 56-70 percent, or DLCO (SB) of 56-
65 percent predicted.  38 C.F.R. § 4.97.

In the February 2001 rating decision the RO evaluated the 
pulmonary disability as analogous to interstitial lung 
disease.  The General Rating Formula for Interstitial Lung 
Disease provides a 10 percent rating if the FVC is 75 to 80 
percent predicted, or if the DLCO (SB) is 66 to 80 percent 
predicted.  A 30 percent rating applies if the FVC is 65 to 
74 percent predicted, or if the DLCO (SB) is  56 to 65 
percent predicted.  38 C.F.R. 4.97, Diagnostic Code 6833.

Analysis

The veteran also seeks a rating in excess of 10 percent for 
pleural thickening due to asbestos exposure.  In a July 2000 
statement he asserted that his respiratory condition impeded 
his ability to walk, climb stairs, or minimally exercise.  He 
said that during cold and damp weather he was unable to leave 
his chair or bed, leaving him totally disabled.  At his Board 
hearing, he complained of shortness of breath when he tried 
to walk more than a block, climb stairs, or go to the grocery 
store.  He said he did not play basketball anymore.  He said 
that he was awakened two to three times a night (apparently 
due to breathing problems) and that breathing was difficult 
in cold air.  

During the April 2003 VA examination he complained of dyspnea 
on exertion, but did not take any medication for pulmonary 
problems.  On examination there was no evidence of cor 
pulmonale or pulmonary hypertension.  Pulmonary function 
testing revealed all indicators to be normal.  The veteran 
presented the results of private pulmonary function testing 
in June 2004, which also showed all indicators to be normal 
and the lungs to be clear.  

Nothing in the record indicates that the veteran has required 
outpatient oxygen therapy.   In fact, at an August 2000 VA 
examination he said that he knew of no problems with his 
lungs.  While he had been treated for shortness of breath, 
this was apparently due to a cardiac condition.  At his April 
2003 VA examination he denied having any productive cough, 
sputum, hemoptysis, or anorexia.  He specifically denied 
using any inhalers or supplemental oxygen.  Examination 
revealed that his lungs were clear to auscultation 
bilaterally, with no signs of wheezing or rales.  The Board 
finds, therefore, that the criteria for a rating in excess of 
10 percent are not met.  For that reason the preponderance of 
the evidence is against the claim of entitlement to a 
disability rating in excess of 10 percent for pleural 
thickening.

An increased rating could apply if the case presented an 
exceptional or unusual disability picture, with such factors 
as marked interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular criteria.  38 C.F.R. § 3.321(b)(1).  
The evidence does not show that the pleural thickening has 
resulted in any hospitalizations.  In addition, the evidence 
does not show that the pleural thickening, as opposed to 
nonservice-connected hip replacements, knee replacements, 
myocardial infarctions, strokes, and obesity (242 pounds), 
has caused marked interference with employment.  Although the 
veteran claims to be unable to exercise due to the pleural 
thickening, the medical evidence shows that his limitations 
are due to the nonservice-connected disabilities.  The Board 
finds, therefore, that remand of the case to the RO for 
referral to the Director of the Compensation and Pension 
Service for consideration of an extra-schedular rating is not 
appropriate.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996).


ORDER

The claim of entitlement to service connection for bilateral 
hearing loss is denied. 

The claim of entitlement to a  disability rating in excess of 
10 percent for pleural thickening is denied.



	                        
____________________________________________
N. W. Fabian 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


